Citation Nr: 1811345	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for scars of the right lower extremity (scars).	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to August 2002.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which among other things granted service connection for scars of the right lower extremity, evaluating them as noncompensable.

The Veteran filed her notice of disagreement with the noncompensable rating in February 2013.  Following a November 2013 Board remand, the Veteran was issued a statement of the case in February 2014, and in March 2014, perfected her appeal to the Board.

In October 2015, the Board again remanded the claim for further development, specifically for a new VA examination to determine the severity of her scars.

FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's scars of the right lower extremity more closely approximates 1 or 2 scars that are painful or unstable, but do not more nearly approximate 3 or 4 painful scars, scars that are deep and nonlinear, or scars of an area of 144 square inches or greater.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 10 percent rating, but not higher, for scars of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7804 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging" the ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's scars of the right lower extremity are currently rated as noncompensable under DC 7805, which instructs to evaluate the effects of scars under DCs 7800, 7801, 7802, and 7804.  As discussed below, the Veteran's scars are superficial and linear, and are not located on her head, face, or neck.  As such, her scars of the right lower extremity should be rated under DC 7804 for unstable or painful scars.  See 38 C.F.R. § 4.118.

In a July 2010 VA examination note, the Veteran denied pain in her scars post-surgery for a fracture of the right calcaneus.

February 2013 treatment records indicate that the Veteran has a well healing scar linear incision at external malleolus 12 cm and another at dorsal area, 15 cm with no sign of inflammation or edema.

The Veteran was afforded a VA examination in March 2014 wherein the examiner noted the Veteran's right ankle scars which were not painful, unstable, or greater than 39 square cm (6 square inches).  The examiner noted that there was pain over the surgical area, most significantly on the lateral aspect of the right ankle.

On her March 2014 Form 9, the Veteran stated that her scars cause severe pain and limit her motion.

During a May 2014 VA examination, the Veteran stated that she experiences embarrassment about her scars and feels others evaluate her negatively due to her scars, slowed and uneven gait, and her need for a cane.

An October 2015 disability benefits questionnaire (DBQ) noted that the Veteran's scars were not painful or unstable, but no measurements were provided.

An October 2017 DBQ indicated that the Veteran has an anterior scar which is not painful or unstable, and measured 18 cm by 1.5 cm.

The VA examinations and the DBQs all indicate that the Veteran's scars are not painful or unstable, but it is unclear as to how the examiners came to that conclusion as there is no indication on the examination reports that the examiners considered the Veteran's contentions of scar pain.

The Veteran has maintained that her scars cause severe pain and limit her motion, and while these assertions are inconsistent with the examination reports, the Veteran is competent to report on matters observed or within her personal knowledge, to include symptoms such as pain relating to her scar.  See 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d at 1376-77.  As there is no other evidence of record which would indicate that the Veteran lacks credibility, her statements regarding her scar pain must be afforded significant probative weight.

Therefore, the evidence is at least evenly balanced as to whether the Veteran's scars of the right lower extremity more closely approximates 1 or 2 scars that are painful or unstable under DC 7804.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a 10 percent rating for the Veteran's scars of the right lower extremity is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.  The scars are not burn scars; are not located on her head, face, or neck; are not nonlinear; and there are no more than 2 that are unstable or painful.  Therefore, a rating higher than 10 percent is not warranted because there is no evidence or argument that there are symptoms that more nearly approximate the criteria for a higher rating under any potentially applicable diagnostic code.

In addition, although the Veteran indicated that she felt embarrassment due to the scars, and embarrassment is not listed in the criteria for rating scars.  However, there is no evidence or argument that the scars caused marked interference with employment or frequent hospitalization.  Consequently, consideration of an extraschedular rating is not warranted.  See 38 C.F.R. §3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For the foregoing reasons, the preponderance of the evidence is against any higher or separate rating for the Veteran's right lower extremity scars.  The benefit of the doubt doctrine is therefore  not otherwise for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor have these or any other issues been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Entitlement for a 10 percent rating, but not higher, for scars of the right lower extremity is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


